                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
STANLEY J. MADAY, JR.,
                                                       OPINION AND ORDER
                            Petitioner,
                                                              18-cv-596-bbc
              v.

SECRETARY CATHY A. JESS1 ,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        Petitioner Stanley J. Maday, Jr. has filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254.             He challenges a judgment of conviction entered on

January 15, 2013, by the Circuit Court for Columbia County, Wisconsin, on three counts

of first degree sexual assault of a child in Case No. 2011CF442. The petition is before

this court for screening pursuant to Rule 4 of the Rules Governing Section 2254 Cases.

Rule 4 directs this court to dismiss a petition if it “plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.” If the petition is not

dismissed, then the judge must order a response from the state. When the court reviews

a habeas petition for the first time, it evaluates whether petitioner has pleaded

constitutional or federal law claims and whether petitioner has exhausted available state

remedies. Further, the petition must cross “some threshold of plausibility” before the


1

 Petitioner is currently incarcerated in Springfield, South Dakota, serving a sentence imposed by the
Circuit Court for Columbia County, W isconsin. In previous litigation, the W isconsin Department of
Corrections has designated its secretary as the custodian for W isconsin inmates serving their sentences in
other states. The parties and the Clerk of Court should note this change to the case caption.

                                                    1
state will be required to answer. Harris v. McAdory, 334 F.3d 665, 669 (7th Cir. 2003);

Dellenbach v. Hanks, 76 F.3d 820, 822 (7th Cir. 1996).

       For the reasons that follow, I am dismissing most of the claims petitioner raises in

his petition. However, I will give petitioner the opportunity to supplement his claims of

ineffective assistance of counsel. If petitioner files a supplement by the deadline set forth

below, I will consider whether to stay the petition under Rhines v. Weber, 544 U.S. 269

(2005), while petitioner completes exhaustion of his claims in state courts. Additionally,

I am denying petitioner’s request for court assistance in recruiting counsel.




                                     BACKGROUND

       In November 2011, petitioner was charged with three counts of first-degree sexual

assault of a child, based on allegations that on three occasions he had sexually assaulted

an eleven-year old girl who was a friend of his daughter. Petitioner pleaded not guilty

and the case proceeded to trial by jury.

       At trial, the prosecution called the child victim, K.L, and K.L.’s mother as

witnesses. Petitioner’s counsel called a social worker who had interviewed K.L. about her

allegations at the request of police. The social worker described the forensic interview

technique, called cognitive graphic interview, that she had used when interviewing K.L.

about her sexual assault allegations. She testified that the cognitive graphic interview

technique “is a way to insure that a child who has been coached does not continue with

the false allegations.” The prosecutor then asked the social worked whether “there was



                                              2
any indication that [K.L.] had been coached in any way” or that she “was not being

honest during her interview with you.” Petitioner’s counsel did not object and the social

worker responded “No” to the prosecutor’s questions.

          Petitioner also testified. He read portions of his work records from his job as a

sergeant at Columbia Correctional Institution in order to cast doubt on whether he was

home at the times K.L. stated he assaulted her. On cross-examination, the prosecutor

asked petitioner to read specific entries about job-related training sessions he attended for

weapons training and use-of-force training. Defense counsel objected to the questioning

as irrelevant, but withdrew the objection.

          The jury found petitioner guilty on all three counts, and the circuit court

sentenced petitioner to 25 years of initial confinement and 8 years of extended

supervision on the first count, 15 years initial confinement and 8 years of extended

supervision on the second count and 15 years of initial confinement and 8 years extended

supervision on the third count. Petitioner was sent to a prison in South Dakota because

the Wisconsin Department of Corrections concluded he would not be safe in a Wisconsin

prison.

          On October 23, 2014, petitioner filed a motion for postconviction relief.       He

argued that his trial counsel was ineffective for (1) failing to object to the social worker’s

testimony that she observed no indications of coaching or dishonesty from K.L.’s

cognitive graphic interview, and (2) withdrawing an objection to the introduction of

evidence of petitioner’s job-related weapons and use-of-force training. The circuit court



                                              3
denied the motion.     The court of appeals reversed, holding that the social worker’s

testimony violated state law in that her testimony vouched for K.L.’s credibility, and that

petitioner’s counsel was ineffective for failing to object.   State v. Maday, 2015 WL

6509465, 365 Wis. 2d 608, 871 N.W.2d 867.              On April 5, 2017, the Wisconsin

Supreme Court reversed the court of appeals’ decision, holding that petitioner’s counsel

was not ineffective because the social worker’s testimony was admissible under state law

and there was no prejudice to introduction of evidence regarding petitioner’s training in

weapons and use of force. State v. Maday, 2017 WI 28, 374 Wis. 2d 164, 170, 892

N.W.2d 611.

       In September 2017, petitioner filed a petition for a writ of habeas corpus with the

Circuit Court for Columbia County. On January 24, 2018, the circuit court denied the

motion on the ground that Columbia County was not the proper venue for a habeas

petition because petitioner was not incarcerated in Columbia County. On May 29, 2018,

petitioner filed a motion for postconviction relief under Wis. Stat. § 974.06 in circuit

court in which he raised several challenges to his conviction. The circuit court has not

yet ruled on petitioner’s motion.




                                        OPINION

       Petitioner raises a number of claim. Before reaching the merits of those claims, I

must consider whether petitioner has exhausted them.




                                            4
                                   A. Exhausted Claim

       It is well established that a prisoner seeking a writ of habeas corpus must exhaust

his state remedies before seeking federal relief. Richardson v. Lemke, 745 F.3d 258, 268

(7th Cir. 2014); 28 U.S.C. § 2254(b)(1).          This exhaustion requirement has two

components:      (1) the petitioner’s claims must be exhausted, meaning that there is no

remaining state court with jurisdiction to hear the claims; and (2) exhaustion must not be

attributable to the petitioner’s failure to comply with the state court system’s procedural

rules. Johnson v. Foster, 786 F.3d 501, 504 (7th Cir. 2015); Perruquet v. Briley, 390

F.3d 505, 514 (7th Cir. 2004).

       In this instance, the only claim included in the petition that petitioner presented

to the Wisconsin Supreme Court was his claim that his trial counsel was ineffective for

failing to object to the social worker’s testimony regarding the credibility of the victim.

The Wisconsin Supreme Court addressed the claim on the merits, concluding that

petitioner could not show deficient performance under Strickland v. Washington, 466

U.S. 668, 694 (1984), because the social worker’s testimony was admissible under state

law.   State v. Maday, 2017 WI 28, ¶¶ 55, 59, 374 Wis. 2d 164, 892 N.W.2d 611.

Therefore, petitioner’s claim of ineffective assistance of trial counsel based on failure to

object to the social worker’s testimony has been exhausted.

       However, this exhausted ineffective assistance of counsel claim is not one that can

be considered.     This court cannot overturn the Wisconsin Supreme Court’s conclusion

that the social worker’s testimony was admissible under state law. Arnold v. Dittmann,



                                             5
901 F.3d 830, 835 (7th Cir. 2018) (“[E]rrors of state law are not cognizable on habeas

review.”). Because the Wisconsin Supreme Court concluded that the social worker’s

testimony was properly admitted under state law, petitioner cannot succeed on a federal

claim that his counsel’s failure to object to the testimony constituted ineffective

assistance on his part. Hough v. Anderson, 272 F.3d 878, 898 (7th Cir. 2001) (“[Failing

to object to admissible evidence cannot be a professionally ‘unreasonable’ action, nor can

it prejudice the defendant against whom the evidence was admitted.”).            Therefore,

petitioner’s ineffective assistance of counsel claim based on counsel’s failure to object to

the social worker’s testimony will be dismissed.




                                 B. Unexhausted Claims

       This leaves petitioner’s five unexhausted claims (excluding that part of claim two

relating to petitioner’s claim that his counsel was ineffective in failing to object to the

social worker’s testimony). Petitioner concedes that he did not raise the majority of his

claims until he filed his motion for collateral relief under Wis. State. § 974.06, which is

still pending in the state circuit court. Ordinarily, if a petitioner files a federal habeas

petition that includes claims he is currently litigating in state court, this court would

dismiss the petition and instruct the petitioner to refile once his claims are exhausted.

However, a district court is authorized to stay federal habeas proceedings and hold the

petition in abeyance while the petitioner exhausts his remedies in state court if the

petitioner is at risk of filing a late petition without the stay. Rhines v. Weber, 544 U.S.



                                             6
269 (2005). In this instance, it appears that petitioner has fewer than 60 days left on his

habeas clock, meaning he would be at risk of filing a late petition without a stay. (His

conviction became final on July 4, 2017, which was the last day on which he could have

filed a petition for a writ of certiorari with the United States Supreme Court. His one-

year habeas clock ran until he filed his § 974.06 petition, on approximately May 29,

2018.)

         District courts should stay a habeas petition only if the petitioner shows that (1)

he has good cause for his failure to exhaust his claims in state court and (2) his claims are

not plainly meritless. Rhines, 544 U.S. at 277. Here, petitioner argues that his failure to

raise his claims on direct appeal or in his first postconviction motion is the fault of his

counsel’s ineffective assistance and his own difficulty in gaining access to Wisconsin legal

materials because of his out-of-state incarceration. He has attached materials showing

that he has made numerous attempts to obtain legal materials and challenge his

conviction since his incarceration. Thus, I assume that petitioner has shown good cause

for his failure to exhaust his claims before filing his federal habeas petition.

         In this instance, petitioner has not shown that his unexhausted claims have any

potential merit. The first of these unexhausted claims is one of “actual innocence,” but

this is not a stand-alone ground for habeas relief. Perrone v. United States, 889 F.3d

898, 903 (7th Cir. 2018) (“[H]abeas jurisprudence makes clear that a claim of ‘actual

innocence’ is not itself a constitutional claim.”). See also Gladney v. Pollard, 799 F.3d

889, 895 (7th Cir. 2015).       “Actual innocence” may be a “gateway” through which a



                                               7
habeas petitioner can “have his otherwise barred constitutional claim considered on the

merits,” Perrone, 889 F.3d at 903, but petitioner does not suggest in this case that he is

relying on “actual innocence” to overcome a procedural bar. Therefore, this claim will be

dismissed.

       Petitioner’s second unexhausted claim is that “newly discovered evidence”

undermines the credibility of his accuser. He does not elaborate on the nature of the

“newly discovered evidence,” beyond saying that the evidence “relates to episodic

memories and how they are formed by preferential encoding.” Dkt. #1 at 9. However,

this claim fails because the mere existence of newly discovered evidence relevant to the

guilt of a state prisoner is not a ground for relief on federal habeas corpus.” Johnson v.

Bett, 349 F.3d 1030, 1038 (7th Cir. 2003). Such claims do not state a ground for federal

habeas relief unless they relate to a constitutional violation. Id. Petitioner has identified

no constitutional claim implicated by his “newly discovered evidence” regarding memory.

Therefore, this claim will be dismissed.

       Petitioner’s third claim is that there was insufficient evidence to convict him. In

evaluating a habeas claim based on insufficiency of the evidence, a federal court must

determine “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.”          Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Petitioner’s only argument is that the evidence against him consisted solely of the

victim’s testimony, which was insufficient to convict him because she made inconsistent



                                               8
statements.   This argument fails.      Petitioner has pointed to nothing in the victim’s

testimony that would render it “incredible” as a matter of law. Further, it is the jury’s job

to sort out the types of inconsistencies in testimony such as those raised by petitioner

and decide whether inconsistencies undermine a witness’s credibility. United States v.

Hayes, 236 F.3d 891, 896 (7th Cir. 2001) (“[I]t was the province of the jury to

determine whether those inconsistencies rendered the testimony incredible”). Because it

was within the province of the jury to believe the victim’s testimony and disbelieve

petitioner’s, his claim of insufficient evidence fails and will be dismissed.

       Petitioner’s fourth claim is that the state failed to disclose the transcript of an

interview in which a Portage police department detective tried to “coerce a confession”

from him. However, petitioner does not explain why the state’s failure to provide this

transcript supports a constitutional claim for habeas relief. For example, he does not say

that the transcript would reveal exculpatory evidence or otherwise undermine his

conviction.   Petitioner does not suggest that he actually confessed or that the state

attempted to use statements he made during the interview against him at trial. Thus,

petitioner’s fourth claim does not implicate any constitutional claim for relief. Strickler

v. Greene, 527 U.S. 263, 280 (1999) (government’s failure to disclose evidence is

material only “if there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different”). Therefore, this

claim will be dismissed.

       This leaves petitioner’s last claim, which he labeled as “ground two” in support of



                                               9
his postconviction claim, in which he raises various arguments about how his trial and

appellate counsel were ineffective. Petitioner’s arguments regarding ineffective assistance

of counsel are the only arguments in his petition implicating potentially meritorious

constitutional claims that could support habeas relief.     Strickland v. Washington, 466

U.S. 668 (1984). However, his arguments regarding ineffective assistance of counsel are

completely undeveloped.       He says that trial counsel was ineffective by failing to

investigate, call witnesses, find an expert witness and cross-examine the prosecution’s

witnesses effectively. He also says that trial counsel operated under a conflict of interest.

However, petitioner provides no details to support his various arguments. He does not

say what a more thorough investigation would have revealed, does not identify the

corroborating witnesses or what testimony they would have provided and does not say

what testimony an expert would have provided.         Without more information, I cannot

determine whether petitioner has any plausible claims of ineffective assistance that would

support a decision to stay this case while he exhausts his claims in state court.

          Therefore, I will give petitioner one opportunity to supplement his petition to

provide more information about his claims of ineffective assistance of trial and appellate

counsel. In particular, petitioner should clearly identify the specific ways in which he

believes trial and appellate counsel were deficient in their representation and how he was

prejudiced as a result. Petitioner should provide as much detail as possible to support his

claims.     After I review petitioner’s supplement, I will determine whether the petition

should be stayed under Rhines v. Weber, 544 U.S. 269 (2005).



                                             10
                       C. Motion for Assistance in Recruiting Counsel

       Finally, petitioner has filed a motion for assistance in recruiting counsel, stating

that he is indigent and cannot afford an attorney. He also states that his out-of-state

incarceration has severely limited his ability to research his claims, as he has no access to

Wisconsin law and finds it difficult to use the technology in the prison. Petitioner also

says that he suffers from health problems that limit his ability to litigate this potentially

complex case.

       In the context of a petition under § 2254, a federal court may appoint counsel for

a financially eligible petitioner when “the interests of justice so require.” 18 U.S.C. §

3006A(g); Johnson v. Chandler, 487 F.3d 1037, 1038 (7th Cir. 2007). When ruling on

requests for counsel, courts must consider the complexity of the case and the litigant’s

abilities. Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007). In this instance, it would

be premature to recruit counsel for petitioner.      Petitioner has not yet identified any

potentially meritorious constitutional claims that would support habeas relief. Even if he

had, he has not yet exhausted his claims in state court. Thus, assuming petitioner can

identify a constitutional claim, it could be more than a year before petitioner’s federal

habeas claims would be ripe for review. Therefore, I will deny petitioner’s request for

assistance in recruiting counsel without prejudice. He may renew his request for counsel

if this case progresses further.



                                             11
                                           ORDER

       IT IS ORDERED that

       1. Petitioner Stanley J. Maday, Jr. has until October 24, 2018 to supplement the

ineffective assistance of counsel claims raised in his petition.

       2.   Grounds One (actual innocence), Three (newly discovered evidence), Four

(insufficient evidence) and Five (state’s failure to disclose evidence) of the petition (dkt.

#1), as construed in this order, are DISMISSED WITH PREJUDICE for failure to state

a constitutional claim. Petitioner’s claim of ineffective assistance of trial counsel based

on counsel’s failure to object to the social worker’s testimony is also DISMISSED WITH

PREJUDICE. Petitioner may pursue his claim of ineffective assistance of counsel as to

other claims.

       3. Petitioner’s motion for assistance in recruiting counsel, dkt. #6, is DENIED

without prejudice.

       Entered this 3d day of October, 2018.




                                            BY THE COURT:
                                            /s/
                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge




                                              12
